Citation Nr: 1416460	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  12-20 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a disorder of the bilateral lower extremities.

3.  Entitlement to service connection for cold injury residuals, including the bilateral feet. 


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Esq.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

During his substantive appeal, the Veteran requested a Board hearing by videoconference.  However, in February 2014, the Veteran cancelled this hearing request, in writing, through his private attorney.  Accordingly, the Board will proceed to a decision on this appeal without such a hearing.  See 38 C.F.R. § 20.704(e) (2013).
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated July 2012 to November 2013.  These records were considered in the November 2013 supplemental statement of the case (SSOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are currently no documents in the Veterans Benefits Management System file.
  
The issue of entitlement to service connection for lymphoma, to include as secondary to exposure to herbicides, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran raises his claim for service connection for lymphoma in his March 2011 notice of disagreement and has sent in medical records regarding his lymphoma.  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further development.  First, the Veteran indicated that he has received Social Security Disability benefits since 1999 for his injuries in an October 2011 statement to VA.  These records should be obtained and associated with the claims file.

The Board notes that the November 2010 VA examiner did not review the Veteran's claims file prior to providing an opinion with regard to the Veteran's cold injury residuals or his disorder of the lower extremities.  The Board also notes that the Veteran submitted medical evidence directly to the Board without a waiver of AOJ review.  As this case is being remanded for Social Security records, the Board finds that the Veteran should also be afforded a supplemental medical opinion after review of his claims file as well as a supplemental statement of the case, which incorporates any updated medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  The Veteran's complete Social Security Administration disability file should be obtained, including any pertinent claim for benefits, the Social Security Administration decision, any List of Exhibits associated with the decision, and copies of all of the medical records upon which any decision concerning the Veteran's entitlement to benefits was based.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

3.  After the above development has been completed and all records associated with the claims file, obtain a VA medical opinion to determine the nature and etiology of any cold injury residuals and/or bilateral lower extremity disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  If the examiner determines that an examination of the Veteran is necessary, one must be scheduled.  The explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must opine as to whether it is at least as likely as not any diagnosed cold injury residuals or bilateral lower extremity disorder is causally or etiologically related to the Veteran's military service.  The examiner must address the Veteran's lay statements, to include his assertions regarding an APC incident.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



